STONE, J.
We find no error in this record. It was shown that the prisoner’s confessions were voluntarily made, and that neither threats nor promises, were made to him, to induce him to confess. The case is brought strictly within the rule. — 1 Brick. Dig. 509, §§ 859, 864, 868. The charges given were strictly in accordance with the well-settled rules -of law. — T Bish. Or. Law, 6th ed., sections 869, 870; McManus v. The State, 36 Ala. 285; Cates v. The State, 50 Ala. 166; Lewis v. The State, 51 Ala. 1; Eiland v. The State, 52 Ala. 322; Evans v. The State, 44 Miss. 762; Hill’s case, 4 Dev. & Bat. 491. In Vaiden v. Com., 12 Grat. 717-730, the court said, “A man shall not, in any case, justify the killing of another by a pretense of necessity, unless he were without fault in bringing that necessity upon himself."
The record contains no testimony tending in the slightest degree to show that the deceased was about to attack the ac*173cused with a knife. They were engaged in a conflict, which appears to have been mutually entered upon. For the error above, if for no other, the charge was rightly refused. 1 Brick. Dig. 338, § 41. '
The judgment of the court below is affirmed.